                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                            March 15, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JESUS MONTALVO-RODRIGUEZ,                §
                                         §
        Petitioner,                      §
VS.                                      §   CIVIL NO. 2:18-CV-153
                                         §
LORIE DAVIS, et al,                      §
                                         §
        Respondents.                     §

                                     ORDER

      The Court is in receipt of Respondent Lorie Davis’ (“Davis”) Motion to
Dismiss, Dkt. No. 12; Petitioner’s Response to Davis’ Motion to Dismiss, Dkt. No.
13; Respondent L. Shults’ (“Shults”) Motion for Summary Judgment, Dkt. No. 23;
Petitioner’s Response to Shults’ Motion for Summary Judgment, Dkt. No. 24; the
Magistrate Judge’s Memorandum and Recommendation (“M&R”) to dismiss case,
Dkt. No. 25; and Petitioner’s Objections to the M&R, Dkt. No. 26.
      After independently reviewing the record, the filings, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 25. Accordingly, the Court GRANTS Davis’
Motion to Dismiss, Dkt. No. 12, and GRANTS Shults’ Motion for Summary
Judgment, Dkt. No. 23. The Court DISMISSES the above-captioned case.
      Final judgment will be entered separately.


      SIGNED this 14th day of March, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
